DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
International Search Report
British American Tobacco Company (WO 2016/092295 A1), Camus et al (US 2016/0143348), Lavanant (US 2016/0302478), Crooks et al (US 2014/0305455) and Besso et al (US 2016/0295910) were cited as “X” and/or “Y” references in the International Search Report for International Application PCT/EP2017/076694, to which the instant application claims priority.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kaljura et al (WO 2016/092295 A1), which was published 6/16/2016 and cited on an Information Disclosure Statement filed 3/11/2019.  The US publication 2017/0360086, a national stage application of WO 2016/092295, is used for citations herein.
Claims 1 and 10: Kaljura et al discloses in general  a smoking article 10 comprising a rod of smokable material 11 such as tobacco connected by tipping paper to a filter arrangement (filter element) that comprises a first filter section 12 and a second filter section 14 located downstream of the first filter section (Abs, [0044]-[0045], Figs. 1,2).  The filter element has a first end in the first filter section for connection to the smokable rod and an opposite, second end in the second filter section at the mouth end of the smoking article (for insertion into a mouth of a user) [0048].
In an embodiment, the filter element comprises a channel 14’ extending through the center of the second filter section 14 ([0092]-[0093], Fig. 7a) and a separate filter unit 70 sized to fit substantially within the recess 14' at the downstream end of the smoking article ([0109], Fig. 7b).  A flavor additive release component 72 that is at least partially elongate in shape extends longitudinally within a filter plug 74 within filter unit 70 [0110] and comprises an outer wall and an encapsulating structure (therefore reads on a capsule), a liquid additive within and an aperture 72’ formed in some embodiments by a frangible area (rupture region) of weakness located on a longitudinal end of the capsule, preferably on a central longitudinal axis ([0110]-[0111], Fig. 7b).  The frangible area is designed to rupture (or break open) on application of compressive force on the additive release component 72 by a user (application of external force) and forcibly release the liquid additive through the aperture, which can be relatively small ([0113],[0115]).  The liquid is released only through the aperture, which is directed along a central longitudinal axis, therefore the additive release component 72 comprises a directional capsule arranged between the first and second ends of the filter element or, at least, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention that the additive release component of Kaljura et al comprises a liquid-filled directional capsule as claimed.
The smoking article comprises two ventilation zones 33, 39 in the first filter section, which is between the first end of the filter element and the rupture region of the directional capsule located in the second filter section ([0093], Fig. 7a).  Also see the location of ventilation zones 15 and 16 in the first filter section in Fig. 1 [0050].
Claim 2: The ventilation zones comprise a plurality of perforations ([0072],[0139].
Claims 3, 4, 11 and 12: In addition to disclosing the ventilation zone in the first filter section and the directional capsule (and the rupture region) in the second filter section, Kaljura et al further discloses that the first filter section has a length of 5 to 25 mm, a second filter section has a length of 5 to 25 mm, and the variable ventilation arrangement can provide ventilating air at a position between 6 and 20 mm from a mouth end of the smoking article ([0010], Claim 13).  Therefore, the disclosure embodies locating the ventilation zone at least 1 mm from the rupture region of the directional capsule and at least 1 mm from the first end of the filter element.  Alternatively, absent convincing evidence of unexpected results commensurate in scope with the claims, locating the ventilation zone as claimed would have been within the capability of one of ordinary skill in the art to optimize the performance of the smoking article.
Claims 6 and 14: Kaljura et al discloses that the first and second filter sections 12,14 each comprise filtration material which is wrapped in a sheet material, which may be paper, e.g. plug wrap [0048], therefore the filter element comprises a filter wrapper at least partially extending between the first and second ends.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaljura et al.
Kaljura et al does not disclose the liquid volume of the directional capsule.  Kaljura et al teaches that the size of the additive release component is dependent on the volume of additive required, which is dependent on a number of factors, including the potency of the additive and the degree of smoke modification desired.  Generally it is preferable for the volume to be as large as possible [0131].  The volume is revealed to be a result-effective variable, therefore it would have been obvious to one of ordinary skill in the art to select a directional capsule having a claimed liquid volume by routine optimization to obtain the degree of smoke modification desired.

Claims 7-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaljura et al as applied to claims 1 and 10 above, and further in view of Besso et al (US 2017/0231269).
Kaljura et al does not disclose the basis weight or the Cobb water absorption value of the filter wrapper.
However, Besso et al discloses a smoking article comprising a tobacco rod joined by tipping paper with a filter segment, which is circumscribed by a plug wrap and which contains a flavor capsule material (Abs, [0002],[0005],[0011]).  Besso et al teaches that plug wrap made generally of plain paper absorbs liquid flavorant, humectant, water or any humidity or moisture surrounding the paper. The absorbed liquid stains or weakens the plug wrap and negatively affect the appearance and integrity of the smoking article.  Besso et al further teaches that smoking articles that comprise liquid flavor capsules are susceptible to wetting and breakage of the rod due to leakage of the liquid flavorant in transit to a consumer or when the flavor capsule is ruptured by the consumer [0006].  To address the problem, Besso et al discloses a hydrophobic plug wrap that reduces wetting and absorption of water or humectant in the mainstream smoke or aerosol passing through the smoking article, or a liquid composition flavorant released from a liquid release component ruptured within the filter segment ([0008],[0011]).  The inventive paper has a basis weight from about 30 to about 60 g/m2 or from about 50 to about 90 g/m2 or from about 65 to about 85 g/m2 [0028], and a Cobb water absorption value of less than about 30 g/m2 or less than about 20 g/m2 or less than about 10 g/m2 [0034].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a filter wrapper having a claimed basis weight and Cobb water absorption value to obtain the reduction of wetting and absorption of water or humectant in the mainstream smoke or aerosol passing through the smoking article, or a liquid composition flavorant released from a liquid release component ruptured within the filter segment as disclosed by Besso et al.

Claims 1-6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al (WO 2013/172186 A1), with EP 2835061 A1 (cited in an Information Disclosure Statement filed 3/11/2019) used as an English translation thereof, in view of Crooks et al (US 2005/0066980) and Kaljura et al.
Claims 1 and 10: Fujita et al discloses a smoking article 10 comprising a cigarette (rod element) 12 of smokable material (or at least smokable material would have been obvious as the rod component of a typical cigarette) and a composite filter 16 (reads on the claimed filter element) connected to one end of the cigarette 12 by winding of tip paper 14 (tipping wrapper) ([0025], Fig. 1).  The filter element has a first end for connection to the rod element and an opposite, second end that is obviously for insertion into the mouth of a user as the typical usage of a smoking article.
Note that the term “filter element” as used herein is intended to include the three components 18, 20 and 22 of the filter.   The filter components 18 and 20 are referred to in the disclosure as filter elements 18 and 20, but are renamed herein as filter components to avoid confusion with the usage of “filter element” has been adopted herein to correspond to the claim term by the same name.
The filter element comprises a liquid-filled capsule positioned between two filter components 18 and 20 ([0026]-[0027]).  The liquid-filled capsule 22 thus is arranged between the first and second ends and configured so that, in use, a user applies an external force from outside the filter element and breaks the capsule at a specific breaking position (therefore the capsule has a rupture region) and the liquid in the capsule is spouted toward the center portion of filter component 18 from the breaking position and does not wet the tubular shaped paper and tip paper ([0028],[0044]-[0045]).  The recitation of the liquid being spouted from the capsule in a specific direction corresponds to the capsule being a directional capsule.
Fujita et al does not disclose that the filter comprises a ventilation zone.  Fujita does disclose that components 18 and 20 each have filter elements of cellulose acetate, paper, etc. [0026], which are typical absorbent filter materials for smoking articles.
Crooks et al discloses a smoking article comprising a tobacco rod connected to a filter element containing absorbent material and a breakable capsule positioned in the mouth end section and filled with a liquid composition (Abs, [0006],[0014]).  Crooks et al teaches that it is desirable to perforate the tipping material and plug wrap of the filter to provide dilution of drawn mainstream smoke with ambient air ([0002],[0030]).  Positioning ventilation holes upstream (toward the tobacco rod) of at least a portion of adsorbent-containing material in the filter can enhance adsorption of certain vapor phase components of mainstream smoke by the adsorbent ([0058],[0094]).
Kaljura et al, discussed above, discloses a similar smoking article comprising a rod of smokable material connected to a filter element comprising a rupturable capsule that releases liquid in a specific direction upon external application of compressive force.  Kaljura et al discloses two ventilation zones 33, 39 in the first filter section, which is between the first end of the filter element and the rupture region of the directional capsule located in the second filter section ([0093], Fig. 7a).  Also see the location of ventilation zones 15 and 16 in the first filter section in Fig. 1 [0050].
Therefore, it would have been obvious to one of ordinary skill in the art to provide a ventilation zone between the first end  of the filter element and the rupture zone in view of Crooks et al and Kaljura et al to dilute drawn mainstream smoke with ambient air and to enhance adsorption of certain vapor phase components of mainstream smoke by the adsorbent.
Claim 2: Crooks et al teaches that it is desirable to perforate tipping material and plug wrap to provide ventilation.  Kaljura et al discloses that the ventilation zones comprise a plurality of perforations ([0072],[0139].
Claims 3, 4, 11 and 12: In addition to disclosing the ventilation zone in the first filter section and the directional capsule (and the rupture region) in the second filter section, Kaljura et al further discloses that the first filter section has a length of 5 to 25 mm, a second filter section has a length of 5 to 25 mm, and the variable ventilation arrangement can provide ventilating air at a position between 6 and 20 mm from a mouth end of the smoking article.  Therefore, the disclosure embodies locating the ventilation zone at least 1 mm from the rupture region of the directional capsule and at least 1 mm from the first end of the filter element.  Alternatively, absent convincing evidence of unexpected results commensurate in scope with the claims, locating the ventilation zone as claimed would have been within the capability of one of ordinary skill in the art to optimize the performance of the smoking article.
Claims 5 and 13: Fujita et al and Crooks et al do not disclose the liquid volume of the directional capsule.
However, Kaljura et al teaches that the size of the additive release component is dependent on the volume of additive required, which is dependent on a number of factors, including the potency of the additive and the degree of smoke modification desired [0131].  The volume is revealed to be a result-effective variable, therefore it would have been obvious to one of ordinary skill in the art to select a directional capsule having a claimed liquid volume by routine optimization to obtain the degree of smoke modification desired.
Claims 6 and 14: Fujita et al discloses that the filter components 18 and 20 and the capsule 22 are disposed in tubular shaped paper to form composite filter 16 [0027], therefore the filter element comprises a filter wrapper at least partly extending between the first and second ends.

Claims 7-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al in view of Crooks et al and Kaljura et al and further in view of Besso et al (US 2017/0231269).
Fujita et al, Crooks et al and Kaljura et al are used as above.  Fujita et al, Crooks et al and Kaljura et al do not disclose the basis weight or the Cobb water absorption value of the filter wrapper.
However, Besso et al discloses a smoking article comprising a tobacco rod joined by tipping paper with a filter segment, which is circumscribed by a plug wrap and which contains a flavor capsule material (Abs, [0002],[0005],[0011]).  Besso et al teaches that plug wrap made generally of plain paper absorbs liquid flavorant, humectant, water or any humidity or moisture surrounding the paper. The absorbed liquid stains or weakens the plug wrap and negatively affect the appearance and integrity of the smoking article.  Besso et al further teaches that smoking articles that comprise liquid flavor capsules are susceptible to wetting and breakage of the rod due to leakage of the liquid flavorant in transit to a consumer or when the flavor capsule is ruptured by the consumer [0006].  To address the problem, Besso et al discloses a hydrophobic plug wrap that reduces wetting and absorption of water or humectant in the mainstream smoke or aerosol passing through the smoking article, or a liquid composition flavorant released from a liquid release component ruptured within the filter segment ([0008],[0011]).  The inventive paper has a basis weight from about 30 to about 60 g/m2 or from about 50 to about 90 g/m2 or from about 65 to about 85 g/m2 [0028], and a Cobb water absorption value of less than about 30 g/m2 or less than about 20 g/m2 or less than about 10 g/m2 [0034].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a filter wrapper having a claimed basis weight and Cobb water absorption value to obtain the reduction of wetting and absorption of water or humectant in the mainstream smoke or aerosol passing through the smoking article, or a liquid composition flavorant released from a liquid release component ruptured within the filter segment as disclosed by Besso et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nichols (US 2014/0202479), Russel (US 2014/0209111) and Karles et al US 7578298) disclose other smoking articles having a filter comprising a directional capsule designed to rupture under an externally applied compression force.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748